Simmons, C. J.
1. Under the ruling in Hollis v. Nelms, ante, 5, and cases cited, the judgment overruling the demurrers to the defendant’s answer was prematurely brought to this court, and can not be considered. That judgment did not dispose of the case, nor would it have been disposed of if the ruling had been as demanded. See also Zorn v. Lamar, 71 Ga. 80.
2. The motion to enter judgment for the plaintiff was properly refused, for the answer of the defendant had not been stricken. “ The sufficiency of an answer can not properly be brought in question by a motion to enter a judgment in favor of the plaintiff, based on the ground that the answer sets forth no defense.” Hollis v. Nelms, supra.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.